 WOMAC INDUSTRIESWomac Industries, Inc. and Dorothy McKinney andReginald Beasley and Westside Local No. 174,United Automobile, Aerospace and Agricultural Im-plement Workers of America (UAW). Cases 7--CA13787, 7-CA- 14187, and 7-CA- 14288September 8, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDAI.EOn June 2, 1978, Administrative Law Judge Joel A.Harmatz issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel andCharging Party-Union filed cross-exceptions and sup-porting briefs. The Charging Party-Union also filed abrief in opposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.The complaint alleges, inter alia, that the Respon-dent violated Section 8(a)(5) and (!) by unilaterallyestablishing a requirement that employees furnish adoctor's excuse for absences from work due to illness.The testimony with respect thereto is uncontradicted.On or about May 1, 1977, employees Pearl Mooreand Valeria White were told by their supervisors that,henceforth, they were required to present a doctor'sexcuse for absences due to illness.2Moore also testi-fied that a sign to that effect was posted above thetimeclock. Both employees testified that, prior to thattime, neither of them had ever been apprised of sucha requirement.The Administrative Law Judge concluded that thischange constituted merely an isolated exercise of thegeneral supervisory function and that it was necessaryfor the day-to-day maintenance of discipline, therebyremoving it from the category of mandatory subjectsof collective bargaining. Accordingly, he dismissedI The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd 188 F 2d 362 (CA. 3, 1951). We have carefuid& exam-ined the record and find no hasis for reversing his findings.2 The Administrative l.ass Judge correctly found that, although Mooreand White did not qualify the requirement as being limited to absences dueto illness, such limitation was obviously intended.this portion of the complaint. We find merit in theUnion's and General Counsel's exceptions to thisfinding.Mandatory subjects of bargaining are those whichset a term or condition of employment or regulate therelation between the employer and employee.3Plantrules clearly affect conditions of employment and aremandatory subjects of collective bargaining.4Thus,we have held that the initiation of new and morestringent rules with respect to absenteeism which rep-resent a significant change from prior practice with-out consulting or bargaining with the Union violatesSection 8(a)(5) and (1) of the Act.5 Here, the recordshows that the Respondent's absentee policy was ini-tiated in May and represented a significant changefrom its prior practice of not requiring written docu-mentation from a physician for all absences due toillness. By implementing this change without consult-ing or bargaining with the Union, the Respondentviolated Section 8(a)(5) and (1) of the Act. We shall,accordingly, amend the recommended Order and thenotice to employees.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, WomacIndustries, Inc., Detroit, Michigan. its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Substitute the following for paragraph 1(f):'(f) Refusing to bargain in good faith by unilater-ally, and without prior notification and bargainingwith said Union, changing terms and conditions ofemployment, or by refusing, upon request, to provideinformation relevant and necessary to the Union'sability to perform its duties during the collective-bar-I International Union of Operating Engineers, Local Union No. 12 (Associ-ared General Contractors of America, Inc.). 187 NLRB 430. 432 (1970).4 Murpih Diesel Company. 184 N .RB 757 (1970), enfd. 454 F.2d 303 (C.A.7. 1971).Murphv Diesel Company.rsupra, fn. 4: Kroehler Mfg Co., 222 NLRB 1269(1976).6 The Administrative Law Judge found that the Respondent violated Sec.(a)5) and ( I of the Act by unilaterally instituting an incentive award sys-tem, whereby individual productivity was rewarded through gifts of savingsbonds. To remedy this violation, he ordered the Respondent to cease anddesist from effecting unilateral changes in terms or conditions of employ-ment. However, in drafting his recommended Order, he failed to specify thatthe Order does not require rescission of the award system. Accordingly, rwehave also revised the Administrative Law Judge's recommended Order toinclude appropriate language to this effect.In addition, the General Counsel and the Charging Party, in their excep-tions, contend that the Administrative Law Judge inadvertently omitted thename of an individual found unlawfully laid off and included the name ofone not intended As the record supports this contention, we amend therecommended Order accordingly.238 NLRB No. 543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining process; provided, however, that nothingherein shall be construed as requiring the Respondentto vary or abandon any economic benefit which hasheretofore been established."2. Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b) Rescind its absentee policy requiring a doc-tor's excuse for all absences due to illness."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIX (I)NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were representedand afforded the opportunity to present evidence insupport of their respective positions, it has beenfound that we have violated the National Labor Rela-tions Act in certain respects and we have been or-dered to post this notice and abide by the following:The National Labor Relations Act gives you, asemployees, certain rights, including the right: Toengage in self-organization; to form, join, or helpa union; to bargain collectively through a repre-sentative of your own choosing; to act togetherfor collective bargaining or other mutual aid orprotection; and to refrain from any or all ofthese things.WE WILL NOT coercively interrogate our em-ployees concerning union activity, nor will wethreaten to close the plant or express to employ-ees the futility of union activity while urgingthem to form their own committee in a mannerinterfering with their right to engage in activityprotected by the Act.WE WILL NOT discourage employees from ap-pearing in a Board proceeding, or from engagingin activity on behalf of Westside Local No. 174,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), or anyother labor organization, by discharging, layingoff, or otherwise discriminating against employ-ees with regard to hire, tenure, or any other termor condition of employment.WE WILL NOT refuse to bargain in good faithwith said Union as the exclusive collective-bar-gaining agent of our employees in the unit de-fined below:All full-time and regular part-time employeesemployed by the Employer at its facility lo-cated at 6425 Tireman, Detroit, Michigan, in-cluding shipping and receiving employees,plant clerical employees, quality controlclerks, production control clerks andtruckdrivers; but excluding office clerical em-ployees, professional employees, confidentialemployees, guards and supervisors as definedin the Act.WE WILL NOT refuse to bargain in good faithby failing, upon request, to provide said Unionwith all information necessary in the perform-ance of its duties in collective bargaining, or byeffecting unilateral changes in terms and condi-tions of work, without first consulting with andaffording the Union an opportunity to bargain.However, we are not required to vary or aban-don any economic benefit which has heretoforebeen established.WE WILL NOT in any other matter interferewith, restrain, or coerce our employees in the ex-ercise of their right to self-organization, to form,join, or assist Westside Local No. 174, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), or any otherlabor organization, or bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities for the pur-poses of collective bargaining or other mutualaid or protection as guaranteed in Section 7 ofthe Act, or to refrain from any or all such ac-tivity.WE WILL rescind our absentee policy requiringa doctor's excuse for all absences due to illness.WE WILL offer immediate reinstatement, if notalready provided, to Dorothy McKinney and tothe employees listed below, to their former jobsor, if such positions no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, andWE WILL make them whole for any loss of paythey may have suffered by reason of our dis-crimination against them, with interest.Valerie MurrellEdwin MurrellMarie SimsWalter HayesAlma BeaufordTherman GloverLeslie WrightValeria WhiteCarleton VaughnWillie Faye SpibeyRaymond SawyerCalvin PropstRoy DawkinsDoris ScottRobert RidgesJaclyn GibsonReginald BeasleyAngela SullivanTony HenryWilliam SandersLarry WalkerWendell StoutemireTheresa SiminichRobert JohnsonMichael EricksonFrazier AbstonPearl MooreWOMAC INDUSTRIES, INC.44 WOMAC INDUSTRIESII. THE LABOR ORGANIZATION INVOLVEDSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This con-solidated proceeding was heard in Detroit, Michigan, onNovember 7, 8, and 9. 1977, upon an initial unfair laborpractice charge filed on February 17, 1977, and a consoli-dated complaint issued on August 31, 1977. Said complaintalleges that Respondent independently violated Section8(a)(l) of the Act by coercively interrogating employeesconcerning union activity, by threatening plant closure ifemployees designated the Union, by expressing to employ-ees that supporting the Union would prove futile, and bysuggesting to employees that they form their own commit-tee rather than obtain representation by the Union. It isfurther alleged that Respondent violated Section 8(a)(3)and (I) of the Act by laying off on February 11, 1977, andfailing to recall 28 employees, to discourage union member-ship and Section 8(a)(3), (4), and (1) by on February 15,1977, discharging Dorothy McKinney, in reprisal for herunion activity and participation in a hearing conducted bythe National Labor Relations Board. The complaint furtheralleges that Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to recognize and bargain with theUnion as the certified employee representative in the appro-priate unit; by refusing to provide information, requestedby the Union, which was relevant and necessary to collec-tive bargaining: and by unilaterally changing terms andconditions of work by establishing a requirement that em-ployees furnish a doctor's excuse for absences, and by insti-tuting a production incentive plan, without bargaining orconsulting with the Union. Respondent in its duly filed an-swer, denied that any unfair labor practices were com-mitted. After close of the hearing, briefs were filed on be-half of the General Counsel, the Charging Party-Union,and the Respondent.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying and their de-meanor, and upon consideration of the post-hearing briefs,I hereby find as follows:1. THE BUSINESS OF THE RESPONDENTRespondent is a Michigan corporation, engaged in themanufacture, sale and distribution of tubing and relatedproducts, from its plant located in Detroit, Michigan. Dur-ing the 12-month period prior to September 30, 1976, arepresentative period, Respondent in the course and con-duct of said operation purchased goods and materials val-ued in excess of $50,000 which were delivered directly to itsMichigan locations directly from points outside the State ofMichigan, and manufactured, sold, and distributed fromsaid plants products valued in excess of $50,000, whichwere shipped directly to points located outside the State ofMichigan.The complaint alleges, the answer admits, and I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(2). (6). and (7) of the Act.The complaint alleges, Respondent at the hearing admit-ted, and I find that Westside Local No. 174, United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica (UAW), is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.111. THE ALLEGED ULNFAIR LABOR PRA(CTICESA. The IssuesThis case relates to alleged unfair labor practices bothduring the period prior to an NLRB representation elec-tion, and during the aftermath, following the Union's desig-nation as the exclusive representative of employees in theappropriate unit.Respondent is a minority employer, whose customersconsist of the "big three" automobile producers-GeneralMotors, Ford, and Chrysler. Joe Mallory is its presidentand chief operating officer. At the outset of organizationactivity, which commenced in mid-January 1977, Respon-dent's rank-and-file work force numbered about 60 employ-ees. In the course of that campaign, the Union on January18 and 20. 1977,' submitted letters to the Respondent advis-ing that employees had designated the Respondent as theirrepresentative. In these letters, the names of 42 employeeswere specifically listed and identified as union supporters.During the ensuing period, Mallory conducted a meetingwith employees on plant premises, at which he engaged inan antiunion discourse, with certain of his statements beingthe subject of independent 8(aX)(1) allegations. Followingthis meeting, Mallory instructed his supervisors to lay off allemployees with a seniority date on or after December 14,1976. The mass layoff which occurred on February 11,1977, was allegedly violative of Section 8(a)(3) and (1) ofthe Act. Thereafter, on February 14, a preelection hearingwas conducted, and on the next day, Dorothy McKinney,an employee who had attended that hearing on behalf ofthe Union was discharged. It is claimed by the GeneralCounsel that this discharge violated Section 8(aX)(1), (3), and(4) of the Act.Previously, a representation petition had been filed bythe Union on January 24 in Case 7-RC- 14073. The elec-tion was conducted on April 7, and in consequence of theUnion's designation by a majority of the employees theUnion was certified by the Regional Director for Region 7of the National Labor Relations Board on May 20.Following the certification, based upon evidence gener-ally to the effect that efforts were made by the Union torequest negotiations, but ignored by the Respondent, aswell as evidence generally to the effect that Respondentmade certain unilateral changes in terms and conditions ofemployment without bargaining, and also failed to respondto a request for information, it is alleged that Respondentrefused to bargain in good faith with the certified represent-ative in violation of Section 8(a)(5) and (1).I Unless otherwise indicated all dates herein refer to 1977.DECISION45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Concluding FindingsI. Interference, restraint, and coercionThe allegations that Respondent independently violatedSection 8(a)(1) of the Act during the preelection period,focus primarily upon Mallory's antiunion speech. Apartfrom this, a single instance of interrogation is alleged, whichwas imputed to James Jones, an admitted supervisor. Ac-cording to the credited uncontradicted testimony of Doro-thy McKinney, she reported for work on the day after aunion meeting, whereupon James Jones asked her if shehad attended such a meeting. McKinney responded by ask-ing Jones if another employee had informed him that shewent to the meeting: Jones denied that this had occurred.The conversation was apparently ended when McKinneyinformed Jones that they were not supposed to discuss theUnion. From McKinney's testimony, it appears that follow-ing the union meeting in question, and indeed on this veryday, she wore a union button to work on the lapel of herjacket. It is unclear, however, that she was wearing thisjacket or the button at a visible location, prior to her con-frontation with Jones that morning. In any event, the factthat an employee might openly acknowledge support of aunion does not make said employee fair game for inquiry asto other forms of union activity, not within the knowledgeof supervision. The Jones inquiry was unaccompanied byany apparent legitimate purpose and since it had a ten-dency to impede employees in the exercise of their organi-zational rights, I find that Respondent thereby violated Sec-tion 8(a)(l).With respect to the Mallory speech, uncontradicted testi-mony establishes that Mallory himself addressed the em-ployees on the occasion in question.' Excepting SupervisorBen Streeter, who admittedly was present for only a portionof the talk, no other member of the management team at-tended that meeting. Former employees Dorothy McKin-ney, Gabriel Sims, and Reginald Beasley testified on behalfof the General Counsel as to Mallory's comments on thatoccasion. Based upon a composite of their credible testi-mony, I find that Mallory opened the meeting by expressinghis understanding that it was improper under the law forhim to talk about the Union, while stating that he would doso anyway. He indicated that if employees would give hima year, he would welcome a union of their choice. He urged,however, that at this time the employees should select theirown committee, as an alternative to representation by theUAW. He cautioned employees that the Union could getthem no more money than they already had, stating ", ..you can't squeeze blood out of a turnip," adding that if theUnion came in, he would have to close the plant because hewas not making money, and that he would fight the Unionfor 15 years if necessary.The foregoing substantiates that Mallory attempted toimpress employees with the futility of union activity bythreatening plant closure in the event of designation of the2 A dispute exists as to when the speech was given. Employees McKinneyand Beasley testified that it occurred the day before the layoff on February1t. Latncian Watts, an employee called by the Respondent, places the meet-ing "at least a week or so" prior to the layoff. This variance in the testimonyneed not be resolved, for it is clear that the speech was given at some timebetween January 24 and the February 11 layoff.Union, while encouraging employees to form their owncommittee as an alternative.' Respondent thereby violatedSection 8(a)(1 ) of the Act.2. The alleged discriminationa. The layoffof February 11The complaint, as amended, names 28 employees alleg-edly laid off on February 1II for antiunion reasons. Mallory,who claims that he alone decided to take this action, admit-tedly knew that 16 of the employees affected had been iden-tified as union supporters.Events preceding the layoff reflect that the Union filed itsrepresentation petition on January 24. Thereafter, a pre-election hearing was scheduled for February 7. That hear-ing was postponed upon request of Respondent's attorney,Ralph H. Richardson, who by letter to the NLRB datedFebruary 7, advised that "the employer, Womac Industries,was engaged in a possible layoff system involving thirty (30)employees which situation has now been corrected and nolayoff is to be effected at this time."4Notwithstanding coun-sel's representation to the NLRB, the layoff was made effec-tive 4 days later, at the close of work on Friday, FebruaryI1. Subsequently, on February 14, at the preelection hear-ing, Respondent, through Mr. Richardson, in effect soughtto forestall the election proceeding on a contention that theshowing of interest offered by the Union in support of thepetition was no longer sufficient because of the reduced sizeof the work force.5The defense is based entirely on Mallory's sworn expla-nation, which is summarized in the following segment of histestimony:I decided Womac Industries had to have a lay-off byverbal communication with my supervisors, by visualinspection of the [raw material] inventory on the floor,and by a general feeling on my part as to how to runthe business-that a layoff was in order. And by thereviewing of the day-to-day operation of our business.Thus, Mallory reversed the expressed position by Re-spondent's counsel on February 7. with the sole justificationfor this action resting upon an alleged decline in work dueto a drop in raw material inventory. That this actually oc-curred was not subject to verification through business rec-ords because, according to Mallory, raw material recordswere not maintained by this firm at that time.6Further-It is noted that on the day after the Mallory speech, a notice was postedon the bulletin board informing employees that three volunteers were re-quired to serve on such a committee, and defining the areas in which thecommittee would act. See G.C. Exh. 5. Although no direct evidence exists asto who posted the notice, considering its appearance on Respondent's statio-nery together with the credible testimony as to the timing of its appearance,a circumstantial chain exists, which necessarily supports the inference that itwas posted in implementation of the suggestion made by Mallory in hisspeech of the preceding day.4 See C P. Exh. 3.When this plea was rejected Mallory and his attorney walked out of theheanng. Mallory explained that they took this course because "... we felt wewere not capable of getting justice done at that hearing."6 It is noted, however, that Mallor) testified that bills of lading, copies ofwhich would be among Respondent's records and within its possession, re-flected the delivery date of raw materials. No such documents were offeredinto evidence.46 WOMAC INDUSTRIESmore, although Mallory testified that he discussed suchcondition with the supervisors prior to making the decision,not a single supervisor was called to substantiate that suchconversations occurred, or that inventory levels had in factdeclined to an extent requiring the layoff in question. Mal-lory was an unpersuasive witness.' Apart from his adversedemeanor, however, my disbelief of his testimony is en-forced by other considerations as well.At the outset. it is necessary to observe that the cutbackin the work force in question here was not required by aneed to curtail production in the light of reduced sales orprofits, but. according to Mallory, was solely because rawmaterial inventory as of February 11 was depleted to a leveldepriving employees of sufficient work. This, however, wasclearly a temporary condition. For Respondent's obligationto furnish finished products to its customers remained as aconstant. Indeed, as Mallory's own testimony makes clear.only through continuous production and deliveries to cus-tomers on a timely basis could Respondent hope to extri-cate itself from any adverse financial position existing atrelevant times.These considerations contrasted with the means by whichthe layoff was implemented, as well as its aftermath, raiseserious questions concerning the bona fide nature of thedefense. First, it is noted that steps taken by Respondent onFebruary II were more in consonance with a predispositionto eliminate personnel permanently than a desire to allevi-ate a temporary crisis. Thus, employees were informed oftheir cutback through distribution of "separation" notices,which simply indicated that there was no work and that theemployee was being laid off by reason of a "reduction inforce." It does not appear that any of those affected wereinformed that raw material shortages warranted the actiontaken against them or that the layoff was only temporaryuntil such time as such inventories were replenished.Furthermore, while it would seem that in the circum-stances presented here one responsible for the layoff of halfof the work force on a Friday would act only with reason-ably accurate information that the reduced employeeswould not be needed by the following Monday, Mallory'stestimony suggests no serious exploration of this possibility.When examined as to whether on February I he expectedthat materials would be available within the next few days,Mallory simply testified that supervisors informed him thatthere were materials coming, but that they did not knowexactly when. Mallory went on to explain that since rawmaterials are supplied by Respondent's customers and Re-spondent had no control over their delivery, he was, ". ..atthe mercy of the people supplying and the ability of thevendors-their vendors-at that point-to ship it to me."When questioned as to whether the suppliers of the rawmaterials had been contacted in order to determine whetherneeded raw material was in transit Mallory responded:7 His testimony included contradictions, shifting explanations, and self-serving attempts to pass on as fact matters later admitted to be beyond hisknowledge. He was evasive and argumentative, and his frequent claims oflack of knowledge and lack of recollection as to matters pertinent to thelayoff were difficult to reconcile with his own admission that at the time ofthe layoff he was sensitive to the possibility that such action might be con-strued as an unfair labor practice. His inability to testily directly and withclarity as to highly material items struck me as a calculated effort to deceive.We were certainly doing that, but they were not intransit at that point to the hest of mtn knowledge. I wasnot involved in that part of it.The employee that was involved in that before me, hehad no certain idea for sure that it would be coming in.A lot of times promises are made in our industry, butnot necessarily kept. [Emphasis supplied.]Mallory's testimony hardly reflects that he knew in makinghis decision that raw materials would not be received byFebruary 14 in sufficient quantity to warrant a return tofull-scale production. At the very least, curiosity is arousedby the fact that Mallory., rather than hedge against thispossibility, would effect a layoff without notice of its tempo-rary nature, and with only casual information as to whetherthat step might hamper renewed opportunity for maximumproduction in the immediate future.In any event, ensuing developments reflect with greaterclarity the real motivation for the layoff. Thus, beginningduring the week following the layoff, Respondent beganrecalling employees. Of the 16 employees whose names ap-pear on the Union's January 18 and January 20 letters, 13were never offered recall. The sole explanation for this ap-pears in Mallory's testimony that he instructed supervisorson February I I to decide for themselves who should berecalled based on the supervisors' own discretion and thatthey should do so as their judgment indicated that recallwas required. Here again not a single supervisor was calledto confirm that such authority was conferred or to explainin probative fashion.' the reason for the failure to recall the13. The unexplained failure to recall such a high percentageof the union supporters stands in stark contrast with thetreatment accorded other victims of the layoff whose unionsympathies were unknown. Thus of the 12 laid-off employ-ees in this latter category, all were offered recall exceptRobert Johnson, who was in prison at times material." Re-8 No weight is given to Mallory's initial testimony that this group wasdenied recall because they did not satisfactorily complete their probationaryperiod, for he subsequently admitted that he did not know this as a fact.' I find merit in Respondent's contention that Cedric Hill, who also wasdenied recall, was not laid off on February I1. The record indicates thatHill's reduction occurred on February 18. Contrary to the General Counsel,as there was no litigation of the immediate circumstances surrounding thislayoff, and Hill was not even shown to have been suspected of union activity.the only fair assumption is that his termination rested upon considerationscollateral both to the mass layoff of February I I and to the allegations of thecomplaint I find no basis for concluding that Respondent violated Sec8(a)(3) and (I) in this instance.However, Respondent's contention that Ray Sawyer quit his job pnor tothe February I I layoff is rejected I discredit the testimony of Mallory thatSawyer did not report for work on February ii and never again returned.Although Sawyer did not testify, a separation slip was prepared on Sawyer,evidencing a February 11 layoff, and Respondent's payroll records reflectthat he worked 40 hours straight time, with no overtime, dunng the payrollperiod in question.Also rejected is the like contention by Respondent with respect to employ-ees Jaclyn Gibson and Walter Hayes. As to Hayes, his separation slip indi-cates that he was laid off on February I 1. Nonetheless, Mallory testified thatHayes last worked on February 4 and thereafter did not return again. Con-trary to Mallory, Hayes testified that he last worked on February I I and onthat day, Stanley Cobb. an admitted supervisor, personally provided himwith his layoff slip. Between Mallory and Hayes, I credit Hayes. Respon-dent's payroll records substantiate Hayes by indicating that dunng the pay-roll period beginning February 7 and ending February 13. Haves worked25 3 hours. See G.C Exh 4(a). p. 24. I further credit the testimony of Hayes/ Conrinued)47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's failure to recall a proportionately high numberof union supporters was compounded also by the hiring ofnew employees. Thus, a comparison of G.C. Exh. 4(a) withResp. Exh. 3 discloses that during the payroll period endingFebruary 20, the week immediately after the layoff, Re-spondent hired five new employees. In the next succeedingweek, namely the payroll period ending February 27, Re-spondent hired 14 additional employees.In conclusion, it is first noted that the testimony of Mal-lory that the mass layoff was justified by the decline inavailable raw material is rejected. Instead, it is concludedthat the mass layoff shortly after the commencement of or-ganization activity, and in the midst of a preelection cam-paign, without advising employees as to either the expectedduration thereof, or the reason for said action, was predi-cated upon Respondent's previously expressed hostility tothe organization activity by its employees. The foregoing,together with the absence of competent explanation as tothe disproportionate failure to recall known union support-ers, contrasted with the recall of all others available forwork, together with hiring of new employees in substantialnumbers shortly after the layoff. convincingly points to theconclusion that the layoff of February 11 was no less than aploy calculated to weaken the organization effort throughelimination of union adherents in substantial numbers. Ac-cordingly, I find that Respondent thereby violated Section8(a)(3) and (1) of the Act.b. The discharge of Dorothy McKinneyPrior to her discharge, Dorothy McKinney was a qualitycontrol clerk. Her initial date of hire was March 5, 1973,and her service with Respondent outdated all unit employ-ees other than Lucille Canto, also a quality control clerk.McKinney was one of the employees identified to theRespondent as a union supporter in the Union's letter ofJanuary 18. She also credibly testified that after a unionmeeting in late January, she wore a union button to work.On Monday, February 14, McKinney attended the preelec-tion hearing and sat with the representative of the Union at"counsel table." Mallory, together with his attorney wasalso in attendance; it will be recalled that both left the hear-ing abruptly out of indignation at the hearing officer's re-fusal to authorize reinvestigation of the showing of interestsupporting the Union's petition.McKinney returned to work the next day. BenjaminStreeter, her supervisor, discharged her that morning, pro-viding a termination slip, which stated: "Employee absentfrom work without official excuse."The preelection hearing in question was originally sched-uled for February 7 but was postponed. McKinney soughtto attend at that time. On February 6, she informed Streeteras to her intentions in that regard, and he acknowledgedthat she could do so. As heretofore indicated, that hearingwas cancelled and rescheduled for February 14. On Friday,February 11, the last working day prior to the hearing, Mc-Kinney inquired of Stanley Cobb as to the whereabouts ofwhile aware that she was in the hospital, and told Hayes to deliver it to her.There was no evidence that Respondent previously had taken action to severGibson's employment, I find that Jaclyn Gibson and Walter Hayes wereincluded in the group unlawfully laid off on February I 1.Streeter. Cobb advised that Streeter had left early that dayand was unavailable. McKinney told Cobb that she had togo to the NLRB hearing on Monday, that she would not beat work and that Cobb should so advise Streeter. McKin-ney also credibly testified that she also informed JamesMills, an admitted supervisor, that she would not be inMonday, because she would attend the NLRB hearing.Mills indicated "allright."'5Respondent elected not to call either Cobb or Mills aswitnesses, but elected to stand solely upon the uncorrobo-rated testimony of Streeter. Streeter had been quality con-trol manager for less than 2 weeks at the time of the Mc-Kinney discharge." He testified that well prior to February14, while McKinney worked under his supervision on thenight shift, she was problematical, as evidenced by her pro-pensity to criticize the work of other employees, her nosi-ness, and the bickering she caused." Parenthetically, it willbe recalled that the discharge slip makes no reference tosuch charges. Indeed, when examined as to the cause of thedischarge, Streeter afforded the following response:Because without any prior warning, and no knowledgeon my part, she [McKinney] did not come to work thatday.... I had no idea where she was and nobody elsedid. [Emphasis supplied.]Though Streeter, on the one hand, testified that no one elseknew of McKinney's whereabouts that day, he at the sametime denied consulting with any one prior to the discharge,and further denied discussing the discharge with Mallory.Specifically he testified "I never discussed Dorothy McKin-ney with any one until after she was fired."Streeter was another unbelievable witness. Particularlysuspicious was his claim that he did not learn of McKin-ney's union activity until 2 weeks after her termination,'"and that he did not even learn that the Union had beenengaged in organization activity until March.'4Insofar as Streeter's testimony supports Respondent'sclaim that McKinney was discharged for cause, it is re-jected. Instead, I find that McKinney was discharged inlo Gabriel Simms, a former employee of the Respondent, testified that heobserved McKinney inform Cobb and Mills that "she would be in late Mon-day. ... She had some business to take care of." Simms denied that he heardMcKinney inform Mills or Cobb as to just what that business was. As be-tween Simms and McKinney, I regarded McKinney as the more reliablewitness as to the precise words she expressed to the two supervisors.II Previously, Streeter had been night shift foreman.1 Streeter described only one specific incident supporting his characteriza-tion of McKinney in this regard. He claims that McKinney informed himthat a day shift quality control inspector had permitted production employ-ees to do a job incorrectly. Relying upon McKinney's representation, Street-er claims that he demanded the discharge of the day shift inspector. Later.however, Streeter claims to have been embarrassed upon learning that theinformation furnished him by McKinney, and on which he acted, was incor-rect.11 The charge relative to the McKinney discharge was filed on February17, 1977. A return receipt, which is in evidence, reflects a delivery date ofFebruary 22, and bears what purports to be the signature of Leona F. Shem-well, whose name appears on Resp. Exh. 3, which identifies her as Respon-dent's bookkeeper. Furthermore, Streeter while admittedly having askedMcKinney at the discharge interview where she had been the previous day,persisted in his assertion that he did not learn of her union activity untilMarch 1, and then, from "one of the workers."14 Streeter testified that he was aware that Mallory held a meeting of em-ployees, and that he was present for a portion thereof. He claims, however,that said meeting involved a discussion as to the deteriorating financial con-dition of the Company.48 WOMAC INDUSTRIESreprisal for her attendance at the NLRB preelection hear-ing, as well as her other equally overt activity in support ofthe Union. Respondent thereby violated Section 8(a)(4), (3),and (I) of the Act.3. The refusal to bargaina. The alleged 8(a)(5) violations(1) The general refusal to bargain; the refusal to providerequested informationThe Union was certified on May 20. following its desig-nation by a majority on April 7 pursuant to a Board-con-ducted election. Thereafter, a representative of the Unionmade several attempts to contact Mallory by telephone, ineach instance leaving messages requesting that Mallory re-turn his call.5Finally by letter dated July 6, the Unionwrote Respondent requesting a meeting for the purposes ofcollective bargaining and attaching in clear, unambiguous,and detailed form a request for information as to employeejob classifications, duties, rate ranges, hire dates, job evalu-ation plans, fringe benefits, overtime premium pay, and allterms and conditions of work then in effect. As of the dateof the hearing, the Union received no response from Re-spondent as to the request for bargaining nor was the re-quested information submitted in any form. As the re-quested information was necessary and relevant toperformance of the Union's duties in the bargaining pro-cess, and as the Respondent's failure to respond to the re-quest for recognition and bargaining was tantamount tooutright rejection of the principles of collective bargainingin the face of a legitimate and unchallenged union certifica-tion, I find that in each of these separate instances, Respon-dent refused to bargain in good faith in violation of Section8(a)(5) and (I) of the Act.(2) The alleged unilateral actionThe complaint, as amended, alleged that Respondentalso violated Section 8(a)(5) and (1) by unilaterally, andwithout affording the Union opportunity to consult andbargain, instituting an incentive award program in June,and announcing in May a requirement that employees, fol-lowing absences, would have to furnish a doctor's excuse orface disciplinary action for failure to do so. EmployeesPearl Moore and Valeria White testified that on or aboutMay 1. Willie Sanders, an admitted supervisor, advisedthem that they would have to bring in a doctor's excuse ifthey missed work, and directed attention to a notice postedon the timeclock to the same effect. Aside from my reserva-tions as to whether Moore and White were in a position totestify that this was not merely a republication of preestab-lished company policy, in dismissing this allegation, I relyupon other grounds. Thus, the requirement of a medicalexcuse for absences due to sickness--6even if a changepertaining to conditions of work-merely constituted anl5 Based upon the credited testimony of Forest Hudson, a service repre-sentative of the Union.It Although Moore and White did not qualify the requirement as limitedto absences due to sickness, this obviously was the case.isolated exercise of the general supervisory function, suffi-ciently reasonable and necessary to day-to-day mainte-nance of discipline to remove it from the spectrum of man-datory subjects of collective bargaining which could not beimplemented without first consulting with the Union."With respect to the alleged monetary incentive program,undisputed credible testimony was offered to the effect thatin July Foreman James Mills addressed a group of employ-ees advising them that the individual with the highest pro-duction at the end of the month would receive a $25 savingsbond. Former employee Gabriel Sims confirms to a similardiscussion with Mills, and indicates that he saw SupervisorWillie Sanders subsequently give savings bonds to two em-ployees. The General Counsel's witnesses attest to the factthat prior to the election no such award system had been ineffect. As Respondent's answer admits that no bargainingtook place, I find that by rewarding production through thegrant of savings bonds, Respondent altered a condition ofwork without negotiation and thereby acted in derogationof the Union's status as exclusive representative in a man-ner constituting a refusal to bargain in good faith violativeof Section 8(a)(5) and (1) of the Act.CONCLUSIONS 01 LAW^I. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent independently violated Section 8(a)(1) ofthe Act by coercively interrogating employees concerningunion activity, by urging employees to establish their owncommittee as an alternative to the Union, and by impress-ing employees with the futility of union activity by threat-ening to close down the plant should employees designatethe Union.4. Respondent violated Section 8(a)(l), (3), and (4) of theAct by discriminatorily discharging Dorothy McKinney onFebruary 15, 1977, in reprisal for her attendance at anNLRB representation hearing, and in reprisal for her unionactivity.5. Respondent violated Section 8(a)(3) and (1) of the Actby discriminatorily laying off employees listed in Appendix(ii) on February 11, 1977, in order to discourage activity onbehalf of the Union.6. Respondent violated Section 8(a)(5) and (1) of the Actby refusing since July 6, 1977, to bargain, upon request,with the Union as exclusive representative of employees inthe unit set forth below. The appropriate unit is as follows:All full-time and regular part-time employees em-ployed by the Employer at its facility located at 6425Tireman, Detroit, Michigan, including shipping andreceiving employees, plant clerical employees, qualitycontrol clerks, production control clerks and truckdriv-ers; but excluding office clerical employees, profes-sional employees, confidential employees, guards andsupervisors as defined in the Act.7. Respondent has violated Section 8(a)(5) and (1) of theAct by refusing, since July 6, 1977, to provide the Union,'1 See, e.g.. Sharkey's Tire & Rubber Co.. Inc., 222 NLRB 261, 268 (1976).49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon request, with information relevant and necessary tothe Union's performance of its obligations in collective bar-gaining.8. Respondent has violated Section 8(a)(5) and (1) of theAct by unilaterally, and without notice to and bargainingwith the Union, changing terms and conditions of employ-ment, by implementing an incentive award system wherebyindividual productivity was rewarded through gifts of sav-ings bonds.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THF REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. As the unfairlabor practices committed by the Respondent, particularlythe mass discriminatory layoff and discharge of McKinney,strike at the heart of the Act, a broad cease and desist ordershall be recommended requiring Respondent to cease anddesist from "in any other manner" interfering with therights of employees guaranteed by Section 7 of the Act.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by discriminatorily laying off employeeslisted in Appendix (ii), it shall be recommended that Re-spondent offer them immediate reinstatement to their for-mer positions, or if not available, to a substantially equiv-alent position, displacing, if necessary, employees hiredsince February 11, 1977,'7 and make whole said discrimi-natees for any loss of earnings by virtue of the discrimina-tion against them by payment of a sum of money equal tothe amount each would have earned from February II tothe date of a valid offer of reinstatement, less net interimearnings, with interest as described below.Having further found that Respondent discriminatorilydischarged Dorothy McKinney, it shall be recommendedthat she be offered her former job, or if not available, asubstantially equivalent position, discharging any employeehired since February 15, 1977, as a replacement, and with-out loss of seniority and other privileges, and make herwhole for any loss of earnings she sustained by payment ofa sum of money equal to what she would have earned be-tween the date of her discharge and the date of a bona fideoffer of reinstatement, less net interim earnings, with inter-est. All backpay due under the terms of the recommendedOrder shall be computed with interest thereon in the man-ner prescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).'9On the basis of the foregoing findings of fact, conclusionsof law, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the followingrecommended:lB The obligation to offer reinstatement shall not apply to discnminateeswho were either lawfully restored or recipients of bona fide offers of rein-statement following their unlawful layoffs.1' See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).ORDER20Respondent Womac Industries, Inc., Detroit, Michigan,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion activity, and urging employees to form their owncommittee as an alternative to representation by the Union.(b) Impressing employees with the futility of union rep-resentation by threatening a closedown of the plant if theydesignate the Union.(c) Discouraging membership in a labor organization bydischarging, laying off, or in any other manner discriminat-ing against employees with regard to their hire, tenure ofemployment or any term or condition of employment.(d) Discouraging employees from participating in a pro-ceeding before the National Labor Relations Board, by dis-charging or otherwise discriminating against employees inregard to their hire, tenure of employment or any otherterm or condition of employment.(e) Refusing, upon request, to bargain in good faith withthe exclusive representative of employees in the unit foundappropriate below for purposes of collective bargaining.The appropriate bargaining unit is:All full-time and regular part-time employees em-ployed by the Employer at its facility located at 6425Tireman, Detroit, Michigan, including shipping andreceiving employees, plant clerical employees, qualitycontrol clerks, production control clerks and truckdriv-ers; but excluding office clerical employees, profes-sional employees, confidential employees, guards andsupervisors as defined in the Act.(f) Refusing to bargain in good faith by unilaterally, andwithout prior notification and bargaining with said Union,changing terms and conditions of employment, or by refus-ing. upon request, to provide information relevant and nec-essary to the Union's ability to perform its duties during thecollective bargaining process.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist the aforesaid Union, orany other labor organization, to bargain collectivelythrough representatives of their own choosing and to en-gage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection. or torefrain from any or all such activities.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer immediate reinstatement to the employeeslisted in Appendix (11) and Dorothy McKinney to theirformer positions. or if not available, to a substantiallyequivalent position, discharging replacements if necessary,and make them whole for all earnings lost by reason ofdiscrimination against them as set forth in the section ofthis Decision, entitled "The Remedy."2o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.50 WOMAC INDUSTRIES(b) Upon request, bargain with the aforesaid Union, asthe exclusive representative of all employees in the appro-priate unit described above, and, if an understanding isreached, embody such understanding in a signed agree-ment.(c) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, and social security payment records, timecards,personnel records and reports and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its place of business in Detroit, Michigan,copies of the notice attached hereto, and marked "Appen-dix (1)."21 Copies of said notice. on forms provided by theRegional Director for Region 7. after being duly signed bya representative of the Respondent, shall be posted by itimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.21 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 7. in writing,within 20 davs of the date of this Order. what steps it hastaken to comply herewith.APPENDIX (11)Valerie MurrellEdwin MurrellMarie SimsWalter HayesAlma BeaufordTherman GloverLeslie WrightValeria WhiteCarleton VaughnWillie Faye SpibeyRaymond SawverCalvin PropstRoy DawkinsDoris ScottRobert RidgesJaclyn GibsonReginald Beasle,Angela SullivanTony HenryCedric HillLarry WalkerWendell StoutemireTheresa SiminichRobert JohnsonMichael EricksonFrazier AbstonPearl Moore51